Order filed May 6, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-10-00448-CR
                              NO. 14-10-00449-CR
                                  ____________

                  DENWITT ZACK WILLIAMS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1207434 & 1207435


                                    ORDER

      This court affirmed appellant’s convictions for aggravated robbery and felon
in possession of a firearm, and the Texas Court of Criminal Appeals refused
appellant’s petition for discretionary review. See Williams v. State, Nos. 14-10-
00448-CR & 14-10-00449-CR, 2011 WL1662951 (Tex. App.—Houston [14th
Dist.] May 3, 2011, pet. ref’d) (not designated for publication). On April 2, 2014,
the Texas Court of Criminal Appeals denied appellant’s application for post-
conviction writs of habeas corpus pursuant to article 11.07 of the Texas Code of
Criminal Procedure. See Ex parte Williams, Nos. WR-61,380-02 & WR-61,380-03
(Tex. Crim. App. Apr. 2, 2014) (denying application without written order based
on trial court’s findings). Appellant now seeks copies of his trial records and
records related to his application for post-conviction writs without payment of
costs for use in preparation of another application for post-conviction writs of
habeas corpus.

      An indigent criminal defendant is entitled to a free record for his direct
appeal. See Britt v. North Carolina, 404 U.S. 226, 227, 92 S. Ct. 431, 433 (1971);
see also Abdnor v. State, 712 S.W.2d 136, 139 (Tex. Crim. App. 1986). The United
States Constitution does not mandate that an indigent criminal defendant be
provided a free record of prior proceedings for use in pursuing post-conviction
habeas corpus relief. See United States v. MacCollom, 426 U.S. 317, 322–23, 328,
96 S. Ct. 2086, 2090, 2093 (1976). While federal statutes may provide indigent
defendants access to a free record in some circumstances, Texas has no such
requirement. See, e.g., 28 U.S. § 753(f).

      In Texas, a criminal defendant is not entitled to a free copy of the record
once he has exhausted his direct appeal, absent some compelling, recognized
reason. See Eubanks v. Mullin, 909 S.W.2d 574, 576–77 (Tex. App.—Fort Worth
1995, orig. proceeding). Indigent defendants are also not entitled to a copy of the
trial record at county expense to pursue a pro se petition for discretionary review.
Ex parte Trainer, 181 S.W.3d 358, 359 (Tex. Crim. App. 2005). There is no
general duty to provide trial records without charge for the purpose of seeking
post-conviction habeas corpus relief. Escobar v. State, 880 S.W.2d 782, 784 (Tex.
App.—Houston [1st Dist.] pet. ref’d). A free record is available for seeking post-
conviction habeas relief only if the defendant shows the habeas corpus application
is not frivolous and there is a specific need for the trial records that are sought. See
In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.—Houston [1st Dist.] 1999, no
pet.); In re Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig.
proceeding).

      Appellant has made no such showing in this case. Accordingly, we DENY
appellant’s request to be provided with copies of his trial records without cost.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.